DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 5/11/2022 and 5/12/2022 cancelled claim 4, added new claim 15, and amended claims 1, 2, 5, 6, 8, and 9. Claims 1-3, 5-15 are currently pending herein, however claims 3, and 11-14 were previously withdrawn in response to a restriction requirement.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between embodiments, as set forth in the Office action mailed on 9/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 3, directed to a non-elected embodiment is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 11-14, directed to a non-elected invention are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak (Applicant’s representative) on 5/31/2022.
The application has been amended as follows: 
In the Claims:
Cancel Claims 11-15.
Replace Claim 1, with the following: 
An apparatus for cooling a battery, the apparatus comprising:
a battery module including a module housing having an open bottom portion, with a first accommodation space for accommodating a plurality of battery cells in the first accommodation space wherein bottom surfaces of the plurality of battery cells are exposed through the open bottom portion of the module housing;
a lower housing having a second accommodation space in which the battery module is accommodated, wherein the lower housing includes a cooling unit cooling the battery module and is attached to a bottom portion of a vehicle floor; and
heat-conductive filler applied on a seating surface of the lower housing, on which the plurality of battery cells are accommodated, to be in contact with the bottom surfaces of the plurality of battery cells exposed externally through the open bottom portion of the module housing,
wherein the lower housing includes a top panel and sidewall members mounted on a top surface of the top panel along peripheral portions of the top panel to accommodate the battery module in the second accommodation space formed of the top panel and the sidewall members, and a bottom panel mounted below the top panel to protect the battery module,
wherein when the plurality of battery cells are accommodated in the first accommodation space of the module housing, a top and sides of the battery cells are surrounded by the module housing,
wherein the second accommodation space of the lower housing is formed by the top panel and the sidewall members of the lower housing and is divided by one or more lateral members;
wherein the one or more lateral members of the lower housing, the top panel and the bottom panel include respectively one or more securing holes, and

wherein when the lower housing, the top panel and the bottom panel are stacked and coupled to each other, the one or more securing holes are aligned in a stack direction.
Allowable Subject Matter
Claims 1-3, and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: An apparatus for cooling a battery, the apparatus comprising: a battery module including a module housing having an open bottom portion, with a first accommodation space for accommodating a plurality of battery cells in the first accommodation space wherein bottom surfaces of the plurality of battery cells are exposed through the open bottom portion of the module housing; a lower housing having a second accommodation space in which the battery module is accommodated, wherein the lower housing includes a cooling unit cooling the battery module and is attached to a bottom portion of a vehicle floor; and heat-conductive filler applied on a seating surface of the lower housing, on which the plurality of battery cells are accommodated, to be in contact with the bottom surfaces of the plurality of battery cells exposed externally through the open bottom portion of the module housing, wherein the lower housing includes a top panel and sidewall members mounted on a top surface of the top panel along peripheral portions of the top panel to accommodate the battery module in the second accommodation space formed of the top panel and the sidewall members, and a bottom panel mounted below the top panel to protect the battery module, wherein when the plurality of battery cells are accommodated in the first accommodation space of the module housing, a top and sides of the battery cells are surrounded by the module housing, wherein the second accommodation space of the lower housing is formed by the top panel and the sidewall members of the lower housing and is divided by one or more lateral members wherein the one or more lateral members of the lower housing, the top panel and the bottom panel include respectively one or more securing holes, and wherein when the lower housing, the top panel and the bottom panel are stacked and coupled to each other, the one or more securing holes are aligned in a stack direction, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of systems for vehicle battery cooling apparatus (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618